Exhibit 10.2

 

 

 

EXECUTION VERSION

 

 

 

U.S. $40,000,000,000

TERM LOAN CREDIT AGREEMENT

Dated as of October 22, 2016

Among

AT&T INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.

as Agent

 

 

JPMORGAN CHASE BANK, N.A. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01

   Certain Defined Terms      1   

Section 1.02

   Computation of Time Periods      17   

Section 1.03

   Accounting Terms      17   

Article II AMOUNTS AND TERMS OF THE ADVANCES

     17   

Section 2.01

   The Advances      17   

Section 2.02

   Making the Advances      17   

Section 2.03

   Fees      19   

Section 2.04

   Optional Termination or Reduction of the Commitments      19   

Section 2.05

   Repayment of Advances      19   

Section 2.06

   Commitment Termination and Mandatory Prepayments      19   

Section 2.07

   Interest on Advances      20   

Section 2.08

   Interest Rate Determination      21   

Section 2.09

   Optional Conversion of Advances      22   

Section 2.10

   Optional Prepayments of Advances      23   

Section 2.11

   Increased Costs      23   

Section 2.12

   Illegality      24   

Section 2.13

   Payments and Computations      24   

Section 2.14

   Taxes      25   

Section 2.15

   Sharing of Payments, Etc.      29   

Section 2.16

   Evidence of Debt      29   

Section 2.17

   Use of Proceeds      30   

Section 2.18

   Defaulting Lenders      30   

Section 2.19

   Replacement of Lenders      31   

Article III CONDITIONS PRECEDENT

     32   

Section 3.01

   Conditions Precedent to Effectiveness      32   

Section 3.02

   Conditions Precedent to Closing Date      32   

Article IV REPRESENTATIONS AND WARRANTIES

     35   

Section 4.01

   Representations and Warranties      35   

Article V COVENANTS OF THE BORROWER

     36   

Section 5.01

   Affirmative Covenants      36   

 

-i-



--------------------------------------------------------------------------------

Section 5.02

   Negative Covenants      39   

Section 5.03

   Financial Covenant      41   

Article VI EVENTS OF DEFAULT

     41   

Section 6.01

   Events of Default      41   

Article VII THE AGENT

     43   

Section 7.01

   Authorization and Authority      43   

Section 7.02

   Agent Individually      43   

Section 7.03

   Duties of Agent; Exculpatory Provisions      44   

Section 7.04

   Reliance by Agent      45   

Section 7.05

   Delegation of Duties      45   

Section 7.06

   Resignation of Agent      45   

Section 7.07

   Non-Reliance on Agent and Other Lenders      46   

Section 7.08

   Indemnification      46   

Section 7.09

   Other Agents      47   

Article VIII MISCELLANEOUS

     47   

Section 8.01

   Amendments, Etc.      47   

Section 8.02

   Notices; Effectiveness; Electronic Communication      48   

Section 8.03

   No Waiver; Remedies      49   

Section 8.04

   Costs and Expenses      49   

Section 8.05

   Binding Effect      50   

Section 8.06

   Assignments and Participations      51   

Section 8.07

   Confidentiality; PATRIOT Act      55   

Section 8.08

   Governing Law      56   

Section 8.09

   Jurisdiction, Etc.      56   

Section 8.10

   Severability      56   

Section 8.11

   Waiver of Jury Trial      57   

Section 8.12

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      57
  

 

-ii-



--------------------------------------------------------------------------------

Schedules     Schedule I   -   Commitments Schedule 5.02(a)   -   Existing Liens
Exhibits     Exhibit A   -   Form of Note Exhibit B-1   -   Form of Notice of
Borrowing Exhibit B-2   -   Form of Notice of Continuation/Conversion Exhibit C
  -   Form of Assignment and Assumption Exhibit D   -   Form of Opinion of
In-House Counsel for the Borrower Exhibit E   -   Non-U.S. Lender Form

 

 

-iii-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

Dated as of October 22, 2016

AT&T Inc., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof (the “Initial Lenders”), and JPMorgan Chase Bank, N.A., as agent (in such
capacity, the “Agent”) for the Lenders (as hereinafter defined), agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquiror Material Adverse Effect” means “Parent Material Adverse Effect,” as
defined in the Acquisition Agreement.

“Acquisition” means the acquisition by the Borrower by merger of the Target
pursuant to the Acquisition Agreement.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of October 22, 2016, by and among Time Warner Inc., AT&T Inc. and West Merger
Sub, Inc.

“Acquisition Agreement Representations” means those representations and
warranties made by the Target with respect to the Target in the Acquisition
Agreement that are material to the interests of the Lenders, but only to the
extent that the Borrower (or its applicable Subsidiary) has the right to
terminate its obligation to consummate the Acquisition under the Acquisition
Agreement or the right not to consummate the Acquisition pursuant to the
Acquisition Agreement as a result of a breach of such representations and
warranties.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Tranche 1 Advance or a Tranche 2 Advance, as appropriate.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise;
provided, however, that with respect to the Agent or any Lender, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a Person means the possession, direct or indirect, of the
power to vote 5% or more of the Voting Stock of such Person.

 

-1-



--------------------------------------------------------------------------------

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Account” means (a) the account of the Agent maintained by the Agent at
JPMorgan Chase Bank, N.A., Account No. 9008113381H4032, Attention: Loan & Agency
or (b) such other account of the Agent as is designated in writing from time to
time by the Agent to the Borrower and the Lenders for such purpose.

“Agent Parties” has the meaning specified in Section 8.02(d)(ii).

“Agreement” means this Term Loan Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for
Eurodollar Rate Advances     Applicable Margin for
Base Rate Advances  

Level 1 A2 / A / A or higher

     0.750 %      0.000 % 

Level 2 A- / A3 / A-

     1.000 %      0.000 % 

Level 3 BBB+ / Baa1 / BBB+

     1.125 %      0.125 % 

Level 4 BBB/Baa2/BBB

     1.250 %      0.250 % 

Level 5 Lower than Level 4

     1.500 %      0.500 % 

; provided that the Applicable Margin set forth above shall increase for each
Level by an additional 0.25% on the date that is 90 days after the Closing Date
and every 90 days thereafter.

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth below
under the heading “Applicable Percentage”:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Percentage  

Level 1 A2 / A / A or higher

     0.070 % 

Level 2 A- / A3 / A-

     0.090 % 

Level 3 BBB+ / Baa1 / BBB+

     0.100 % 

Level 4 BBB/Baa2/BBB

     0.125 % 

Level 5 Lower than Level 4

     0.175 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-2-



--------------------------------------------------------------------------------

“Arrangers” means JPMorgan Chase and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Asset Sale” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property of the Borrower
or any of its Subsidiaries, including any loss of or damage to, or any
condemnation or other taking of, any such property, except Excluded Asset Sales.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Audited Financial Statements” means the Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2015, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

  (a) the rate of interest announced publicly by JPMorgan Chase in New York,
New York, from time to time, as its prime rate;

 

  (b) 1/2 of one percent per annum above the Federal Funds Rate; and

 

  (c) the ICE Benchmark Administration Limited Settlement Rate (or the successor
thereto if ICE Benchmark Administration Limited is no longer making such a rate
available) applicable to Dollars for a period of one month (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 A.M. London time on such day);
provided that if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Board of Directors” shall mean the governing body of a corporation, limited
liability company or equivalent business organization.

 

-3-



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and Class made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Class” when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Tranche 1 Advances
or Tranche 2 Advances. When used in reference to any Commitment, “Class” refers
to whether such Commitment is a Tranche 1 Commitment or a Tranche 2 Commitment.

“Closing Date” means the first date all the conditions precedent in Section 3.02
are satisfied or waived in accordance with Section 8.01.

“Commitment” means the Tranche 1 Commitments and the Tranche 2 Commitments.

“Commitment Fees” has the meaning set forth in Section 2.03(a).

“Commitment Termination Date” means October 23, 2017; provided that to the
extent that pursuant to Section 8.2 of the Acquisition Agreement (as of the date
thereof) the “Termination Date” (as defined therein) is extended to a date (or
dates) on or before April 22, 2018 (each such date, an “Extended Termination
Date”), the Commitment Termination Date shall be automatically extended to the
date that is one day after such Extended Termination Date, which date shall be
no later than April 23, 2018 (and the Borrower shall provide prompt written
notice of such extension to the Agent, but such notice shall not be a condition
to such automatic extension).

“Communications” has the meaning specified in Section 8.02(d)(ii).

“Confidential Information” means information that is furnished to the Agent or
any Lender by or on behalf of the Borrower, but does not include any such
information that is or becomes generally available to the public (other than as
a result of a violation of this Agreement).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period adjusted to exclude the effects of
(a) gains or losses from discontinued operations, (b) any extraordinary or other
non-recurring non-cash gains or losses (including non-cash restructuring
charges), (c) accounting changes including any changes to Accounting Standards
Codification 715 (or any subsequently adopted standards relating to pension and
postretirement benefits) adopted by the Financial Accounting Standards Board
after the date hereof, (d) interest expense, (e) income tax expense or benefit,
(f) depreciation, amortization and other non-cash charges (including actuarial
gains or losses from pension and

 

-4-



--------------------------------------------------------------------------------

postretirement plans), (g) interest income, (h) equity income and losses, and
(i) other non-operating income or expense. For the purpose of calculating
Consolidated EBITDA for any Person for any period, if during such period such
Person or any Subsidiary of such Person shall have made a Material Acquisition
or Material Disposition, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect to such Material Acquisition or Material
Disposition as if such Material Acquisition or Material Disposition occurred on
the first day of such period. “Material Acquisition” means any acquisition or
series of related acquisitions that involves consideration (including non-cash
consideration) with a fair market value, as of the date of the closing thereof,
in excess of $10,000,000,000. “Material Disposition” means any disposition of
property or series of related dispositions of property that involves
consideration (including non-cash consideration) with a fair market value, as of
the date of the closing thereof, in excess of $1,000,000,000.

“Consolidated Net Income” means, for any Person for any period, the net income
of such Person and its Consolidated Subsidiaries, determined on a Consolidated
basis for such period in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08, 2.09 or
2.12.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments and (c) all guarantees by such Person of Debt of others.

“Debt Issuance” means the borrowing, issuance or other incurrence of Debt for
borrowed money (including New Term Loans, hybrid securities and debt securities
convertible into equity), in each case, by the Borrower or any of its
Subsidiaries, except Excluded Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.18(c), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances, on the date required to be
funded by it hereunder, (b) has notified the Borrower or the Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after written request by the Agent or the Borrower
(based on its reasonable belief that such Lender may not fulfill its funding
obligations hereunder), to confirm in a manner reasonably satisfactory to the
Agent and the Borrower that it will comply with its funding obligations
hereunder, provided that such Lender shall cease to be a Defaulting Lender upon
receipt of such confirmation by, in form and substance reasonably acceptable to,
the Agent and the Borrower, (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any debtor relief law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated

 

-5-



--------------------------------------------------------------------------------

its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-In Action, or (e) shall
generally not pay its debts as those debts come due or shall admit in writing
its inability to pay its debts or shall become insolvent; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the control, ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Duration Fee” means with respect to any Lender, as of any date of
determination, the amount equal to (a) the Duration Percentage in effect on such
date of determination, times (b) the outstanding principal amount of such
Lender’s Advances on such date of determination.

“Duration Percentage” means as of any day set forth below, the rate set forth
below under the heading “Duration Percentage” opposite such day:

 

Day after Closing Date:

   Duration Percentage  

90th day

     0.50 % 

180th day

     0.75 % 

270th day

     1.00 % 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

 

-6-



--------------------------------------------------------------------------------

“Eligible Assignee” means any (i) Lender, Affiliate of a Lender or Approved Fund
and (ii) bank, financial institution or other institutional lender that meets
the requirements to be an assignee under Section 8.06(b)(iii), (v) and
(vi) (subject to such consents, if any, as may be required under Section
8.06(b)(iii)).

“Equity Issuance” means the issuance of any equity interest (including
equity-linked securities) of the Borrower or any of its Subsidiaries to any
Person except (a) issuances as consideration for the Acquisition or any other
acquisition, (b) issuances pursuant to any employee stock plans and retirement
plans or issued as compensation to officers and/or non-employee directors, (c)
issuances of directors’ qualifying shares and/or other nominal amounts required
to be held by Persons other than the Borrower or its Subsidiaries under
applicable Law, (d) issuances to the Borrower or any of its Subsidiaries or in
the case of any non-wholly owned Subsidiary pro rata to its equity holders or on
a more than pro rata basis to the Borrower or its Subsidiaries and (e) other
equity issuances (including issuances of preferred stock of the Borrower) in an
aggregate amount up to $5,000,000,000.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average of the rate per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period by (b) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Interest Period; provided
that if the Eurodollar Rate shall be less than zero, such rate

 

-7-



--------------------------------------------------------------------------------

shall be deemed to be zero for the purposes of this Agreement. If the Reuters
Screen LIBOR01 Page (or any successor page) is unavailable, the Eurodollar Rate
for any Interest Period for each Eurodollar Rate Advance comprising part of the
same Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.08.

“Eurodollar Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Asset Sale” means (a) the unwinding of hedging arrangements, (b) the
sale or other disposition of accounts receivable as part of collection or as
part of any factoring, financing or similar transaction (including any
Receivables Securitization), (c) the sale or other disposition of inventory or
assets to the Borrower or any of its Subsidiaries, (d) any sale or other
disposition of assets in the ordinary course of business (as reasonably
determined in good faith by the Borrower), (e) any sale or other disposition of
assets pursuant to a contract or arrangement in effect as of the date hereof and
(f) any other sale or other disposition of assets the Net Cash Proceeds of which
do not exceed $1,000,000,000 in any single transaction or series of related
transactions.

“Excluded Debt” means (a) intercompany Debt among the Borrower and its
Subsidiaries or among Subsidiaries of the Borrower, (b) credit extensions under
the Existing Credit Agreement (or any revolving facility entered into to
refinance or replace the Existing Credit Agreement) up to the existing
commitments thereunder, (c) commercial paper issuances and refinancings thereof,
(d) ordinary course letter of credit facilities, overdraft protection and short
term working capital facilities, ordinary course foreign credit facilities
(including the renewal, replacement or refinancing thereof), factoring
arrangements, capital leases, financial leases, hedging and cash management, (e)
purchase money and equipment financings and similar obligations, (f) any Debt
incurred to refinance any Debt outstanding on the date hereof (or Debt that was
incurred to refinance such Debt), including through an exchange offer, together
in each case with accrued and unpaid interest and any expenses, costs, premiums
or other amounts payable in connection with such refinancings, (g) any Debt
incurred in connection with a financing based on accounts receivable (including
any Receivables Securitization) and (h) other Debt (excluding any Permanent
Financing) in an aggregate principal amount up to $5,000,000,000.

 

-8-



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the $12,000,000,000 Amended and Restated
Credit Agreement, dated as of December 11, 2015, among the Borrower, the lenders
parties thereto and Citibank, N.A., as administrative agent, as such credit
agreement may be amended from time to time.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date hereof, (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Fee Letter” means that certain syndication and fee letter, dated as of the date
hereof, between the Arrangers and the Borrower.

“Fitch” means Fitch, Inc.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Indemnified Costs” has the meaning specified in Section 7.08.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months as the

 

-9-



--------------------------------------------------------------------------------

Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

 

  (a) the Borrower may not select any Interest Period with respect to any Class
that ends after the Maturity Date for such applicable Class;

 

  (b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

  (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

  (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“IRS” has the meaning specified in Section 2.14(f)(i).

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

“Lender Appointment Period” has the meaning specified in Section 7.06.

“Lenders” means the Initial Lenders, and each Person that shall become a party
hereto pursuant to Section 8.06.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, properties, assets, liabilities, business or results of operations of
the Borrower and its Subsidiaries, taken as a whole, (b) the material rights and
remedies of the Agent or any Lender under this Agreement or any Note or (c) the
ability of the Borrower to perform its payment obligations under this Agreement
or any Note.

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower, the
assets of which represent 5% or more of Net Tangible Assets.

 

-10-



--------------------------------------------------------------------------------

“Maturity Date” means the date that is 364 days after the Closing Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the aggregate amount of all cash (which
term, for the purpose of this paragraph (a), shall include cash equivalents)
proceeds (including any cash proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or otherwise, but only as and when received) actually received in
respect of such Asset Sale, including property insurance or condemnation
proceeds paid on account of any loss of or damage to, or any condemnation or
other taking of, any property, net of (i) all attorneys’ fees, accountants’
fees, investment banking fees, brokerage, consultant and other customary fees
and survey costs, title insurance premiums, and related search and recording
charges, commissions, title and recording tax expenses and other fees and
expenses incurred in connection therewith, (ii) all taxes paid or estimated to
be payable as a result thereof, (iii) all payments made, and all installment
payments required to be made, with respect to any obligation (A) that is secured
by any assets subject to such Asset Sale, in accordance with the terms of any
Lien upon such assets, or (B) that must by its terms, or in order to obtain a
necessary consent to such Asset Sale, or by applicable law, be repaid out of the
proceeds from such Asset Sale, (iv) all distributions and other payments
required to be made to minority interest holders in Subsidiaries or joint
ventures as a result of such Asset Sale, or to any other Person (other than the
Borrower or any of its Subsidiaries) owning a beneficial interest in the assets
disposed of in such Asset Sale, and (v) the amount of any reserves established
by the Borrower or any of its Subsidiaries in accordance with GAAP to fund
purchase price or similar adjustments, indemnities or liabilities, contingent or
otherwise, estimated to be payable in connection with such Asset Sale (provided
that to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); provided that such
Net Cash Proceeds of Asset Sale shall not include proceeds of any Asset Sale
received (x) to the extent reinvested (or committed to be reinvested) in other
assets used or useful in the business of the Borrower or any of its Subsidiaries
(including any investments and acquisitions) within one year of receipt of such
proceeds by the Borrower or any of its Subsidiaries or (y) by a Subsidiary of
the Borrower not organized in the United States to the extent repatriation of
such proceeds would or may result in adverse tax consequences to the Borrower or
any of its Subsidiaries or would be prohibited by applicable law; and

(b) with respect to any Equity Issuance or Debt Issuance, the aggregate amount
of all cash proceeds received (including in escrow) in respect of such Equity
Issuance or Debt Issuance, net of all attorneys’ fees, accountants’ fees,
investment banking fees, brokerage, consultant and other customary fees and
other fees, expenses, costs, underwriting discounts and commissions incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof.

 

-11-



--------------------------------------------------------------------------------

“Net Debt for Borrowed Money” of any Person means (a) all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person minus (b) the amount by which the sum of (i) 100%
of unrestricted cash and cash equivalents held by the Borrower and its
Subsidiaries in the United States (it being understood and agreed that any
proceeds of any Permanent Financing held or placed into escrow shall be deemed
to be unrestricted for purposes of this definition), and funds available on
demand by the Borrower and its Subsidiaries in the United States (including but
not limited to time deposits), and (ii) 65% of unrestricted cash and cash
equivalents held by the Borrower and its Subsidiaries outside of the United
States, exceeds $2,000,000,000 in the aggregate. For the avoidance of doubt, any
cash and cash equivalents held by the Borrower and its Subsidiaries outside of
the United States shall not be considered “restricted” solely as a result of the
repatriation of such cash and cash equivalents being subject to any legal
limitation or otherwise resulting in adverse tax consequences to the Borrower or
any of its Subsidiaries.

“Net Tangible Assets” means, at any date, with respect to the Borrower, the
total assets appearing on the most recently prepared Consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the most recent fiscal
quarter of the Borrower for which such balance sheet is available, prepared in
accordance with GAAP, less (a) all current liabilities as shown on such balance
sheet and (b) the value (net of any applicable reserves), as shown on such
balance sheet of (i) all trade names, trademarks, licenses, patents, copyrights
and goodwill, (ii) organizational costs and (iii) deferred charges (other than
prepaid items such as insurance, taxes, interest, commissions, rents and similar
items and tangible assets being amortized), as adjusted in good faith by the
Borrower to give pro forma effect to any Material Acquisition or Material
Disposition occurring after the end of such fiscal quarter.

“New Term Loan Commitments” means the aggregate amount of commitments in respect
of New Term Loans (provided the fully documented conditions to availability and
drawing of such New Term Loans are no more restrictive taken as a whole to the
Borrower than the conditions to availability and drawing of the Advances).

“New Term Loans” means up to $10,000,000,000 of term loans to be borrowed by the
Borrower or any of its Subsidiaries under a senior unsecured term loan facility
for purposes of financing the Transactions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 8.01 and (ii) has been approved
by the Required Lenders.

“Non-U.S. Lender” has the meaning specified in Section 2.14(f)(i).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

 

-12-



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Lender or Agent, taxes
imposed as a result of a present or former connection between such Person and
the jurisdiction imposing such tax (other than connections arising solely from
such Person having executed, delivered, become a party to, performed obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or the
Notes or any other documents to be delivered hereunder, or sold or assigned an
interest in any such documents).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Participant Register” has the meaning specified in Section 8.06(d).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as it may be amended or otherwise modified from time to time.

“Permanent Financings” means the issuance by the Borrower of unsecured debt
securities and/or the borrowing of term loans (or, at the Borrower’s option,
issuance of equity or other securities) in connection with financing the
Transactions (other than the Advances hereunder).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(e) any interest or title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the assets so leased or
subleased; (f) Liens that are contractual rights of set-off generally;
(g) licenses, sublicenses, leases or subleases of intellectual property granted
to Persons who are not Affiliates of the Borrower in the ordinary course of
business not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries; and (h) Liens on deposit or securities
accounts arising solely by virtue of any statutory or common law provisions or
ordinary course contractual provisions, in each case, relating to banker’s
Liens, rights of set-off or similar rights and remedies for account and
transaction fees and other amounts due to the depository institution or
securities intermediary where any deposit, securities or brokerage accounts are
maintained so long as the amounts subject to such Liens do not secure Debt.

 

-13-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(d)(i).

“Process Agent” has the meaning specified in Section 8.09(c).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P, Moody’s and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and Applicable Percentage shall be
determined by reference to the available rating; (b) if none of S&P, Moody’s or
Fitch shall have in effect a Public Debt Rating, the Applicable Margin and
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P, Moody’s and Fitch fall within
different levels, the Applicable Margin and Applicable Percentage shall be based
upon the highest rating, unless the lowest of such ratings is more than one
level below the highest of such ratings, in which case the Applicable Margin and
Applicable Percentage shall be based upon the rating that is one level above the
lowest of such ratings; (d) if any rating established by S&P, Moody’s or Fitch
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change;
provided that if, at any time between the Effective Date and the Closing Date,
any of S&P, Moody’s or Fitch provides a written, publicly released indicative or
expected (or similar) rating giving effect to the Transactions, then such
indicative or expected (or similar) rating shall be treated as a change in such
rating effective as of the date on which such indicative or expected (or
similar) rating is provided by the applicable rating agency; and (e) if S&P,
Moody’s or Fitch shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P, Moody’s or Fitch, as the
case may be, shall refer to the then equivalent rating by S&P, Moody’s or Fitch,
as the case may be.

“Quarterly Financial Statements” means the Consolidated balance sheet of the
Borrower and its Subsidiaries as at June 30, 2016, and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
six-month period then ended.

“Receivables Securitization” means sales of accounts receivable of the Borrower
or any of its Subsidiaries in connection with agreements for limited recourse or
non-recourse sales by the Borrower or Subsidiary for cash; provided that (a) any
such agreement is of a type and on terms customary for comparable transactions
in the good faith judgment of the Board of Directors of the Borrower or
Subsidiary and (b) such agreement does not create any interest in any asset
other than accounts receivable (and property securing or otherwise supporting
accounts receivable), proceeds of the foregoing and accounts into which such
proceeds are paid or held.

 

-14-



--------------------------------------------------------------------------------

“Reference Banks” means JPMorgan Chase and Bank of America, N.A.

“Register” has the meaning specified in Section 8.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances, or, if
no such principal amount is then outstanding, Lenders having at least a majority
in interest of the Commitments, provided that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the Advances or Commitments, as applicable, of
such Lender at such time.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Specified Default” means any Default or Event of Default under Section 6.01(a)
or 6.01(e).

“Specified Representations” means the representations and warranties in Sections
4.01(a)(i), 4.01(b) (other than clause (iii)(B) thereof, and limited in the case
of clause (iii)(C) thereof to contracts with respect to Debt of the Borrower or
its Subsidiaries in an outstanding principal amount in excess of the Threshold
Amount), 4.01(c), 4.01(d), 4.01(g), 4.01(h) and, solely with respect to the use
of the proceeds of the Advances, 4.01(i).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

-15-



--------------------------------------------------------------------------------

“Target” means Time Warner Inc.

“Target Material Adverse Effect” means “Company Material Adverse Effect,” as
defined in the Acquisition Agreement.

“Taxes” has the meaning specified in Section 2.14(a).

“Telco” has the meaning specified in Section 5.02(a)(vi).

“Threshold Amount” means $750,000,000 or, if higher, the cross default
threshold, judgment threshold or ERISA threshold, as applicable, then set forth
in the Existing Credit Agreement (or any credit agreement refinancing thereof),
but in no event exceeding $2,000,000,000.

“Tranche 1 Advance” means an advance by a Lender pursuant to its Tranche 1
Commitment to the Borrower as part of a Borrowing.

“Tranche 1 Commitment” means, with respect to any Lender (a) the Dollar amount
set forth under the caption “Tranche 1 Commitments” opposite such Lender’s name
on Schedule I hereto or (b) if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.06(c), in each case, as such
amount may be reduced pursuant to Section 2.04 or Section 2.06. As of the
Effective Date, the aggregate amount of the Tranche 1 Commitments is
$30,000,000,000.

“Tranche 2 Advance” means an advance by a Lender pursuant to its Tranche 2
Commitment to the Borrower as part of a Borrowing.

“Tranche 2 Commitment” means, with respect to any Lender (a) the Dollar amount
set forth under the caption “Tranche 2 Commitments” opposite such Lender’s name
on Schedule I hereto or (b) if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.06(c), in each case, as such
amount may be reduced pursuant to Section 2.04 or Section 2.06. As of the
Effective Date, the aggregate amount of the Tranche 2 Commitments is
$10,000,000,000.

“Transactions” means the effectiveness of the Acquisition, the refinancing of
debt contemplated by the Acquisition Agreement or otherwise required in
connection with the Acquisition, the making of the Advances hereunder, the
payment of fees and expenses in connection therewith and the other transactions
contemplated hereby or related thereto.

“Type” refers to a Base Rate Advance or a Eurodollar Rate Advance.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

 

-16-



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the Audited
Financial Statements (“GAAP”); provided that whether a lease constitutes a
capital lease or an operating lease shall be determined based on GAAP as in
effect on the date hereof, notwithstanding any modification or interpretative
change thereto after the date hereof (including without giving effect to any
treatment of leases under Accounting Standards Codification 842 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect)), and provided further that all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Borrower
or any Subsidiary thereof at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, (a) to make a Tranche 1 Advance to the
Borrower on the Closing Date in an amount not to exceed such Lender’s Tranche 1
Commitment immediately prior to the making of the Tranche 1 Advance and (b) to
make a Tranche 2 Advance to the Borrower on the Closing Date in an amount not to
exceed such Lender’s Tranche 2 Commitment immediately prior to the making of the
Tranche 2 Advance. Each Borrowing shall consist of Advances of the same Type and
Class made simultaneously by the Lenders ratably according to their respective
Commitments. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed.

Section 2.02 Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or (y) 12:00 P.M. (New York City time)
on the date of the proposed Borrowing in the case of a Borrowing consisting of
Base Rate Advances, by the Borrower to the Agent, which

 

-17-



--------------------------------------------------------------------------------

shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier in substantially the form of Exhibit B-1
hereto, specifying therein the requested (i) date of such Borrowing, (ii) Type
and Class of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 2:00 P.M. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Agent’s address referred to in Section 8.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $10,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than 12 separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to Advances comprising such Borrowing and
(B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

-18-



--------------------------------------------------------------------------------

Section 2.03 Fees.

(a) Commitment Fee. The Borrower shall pay to the Agent for the account of each
Lender commitment fees (the “Commitment Fees”) on the daily average undrawn
Commitment of such Lender, accruing during the period from the date that is 60
days after the Effective Date and ending on the earlier of (x) the date of
termination of the Commitments and (y) the Closing Date, at a rate per annum
equal to the Applicable Percentage in effect from time to time, payable in
arrears on the last Business Day of each March, June, September and December and
on the earliest of (1) the Commitment Termination Date, (2) the Closing Date and
(3) the date all Commitments have been terminated. Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to Commitment Fees accruing with
respect to its Commitment during such period pursuant to this Section 2.03(a).

(b) Duration Fee. On each of the 90th, 180th and 270th days after the Closing
Date, the Borrower agrees to pay to the Agent for the account of each Lender a
Duration Fee.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

(d) Other Fees. The Borrower also agrees to pay to the Agent, the Arrangers and
the Lenders the other applicable fees respectively required to be paid to them
in the amounts and the times set forth in the Fee Letter.

Section 2.04 Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
any Class of Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.

Section 2.05 Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders of each Class of Advances the aggregate
outstanding principal amount of the Advances under such Class on the Maturity
Date.

Section 2.06 Commitment Termination and Mandatory Prepayments

(a) Unless previously terminated, the Commitments shall terminate on the first
to occur of (i)(x) the consummation of the Acquisition without the borrowing of
the Advances or (y) in the event that an overdraft is made prior to the
borrowing of the Advances for the sole purpose of financing the Transactions
that will be refinanced with the Advances, 5:00 P.M., New York City time, on the
Business Day after the consummation of the Acquisition without the borrowing of
the Advances, (ii) the valid termination of the Acquisition Agreement in
accordance with its terms and (iii) the Commitment Termination Date.

 

-19-



--------------------------------------------------------------------------------

(b) In the event that the Borrower or any of its Subsidiaries receives (i) any
Net Cash Proceeds (including, with respect to a Debt Issuance or an Equity
Issuance, into escrow) arising from any Debt Issuance, Equity Issuance or Asset
Sale or (ii) any New Term Loan Commitments, in each case, on or after the
Effective Date, then the Borrower shall reduce the Commitments or prepay the
Advances, as set forth in Section 2.06(c), in an amount equal to 100% of such
Net Cash Proceeds or such New Term Loan Commitments, as applicable, not later
than three Business Days following such receipt by the Borrower or such
Subsidiary of such Net Cash Proceeds or such New Term Loan Commitments, as
applicable; provided that, notwithstanding the foregoing, the first
$5,000,000,000 of Net Cash Proceeds received from Asset Sales by the Borrower
and its Subsidiaries as a whole shall be excluded from the requirements of this
Section 2.06(b). The Borrower shall promptly, within three Business Days (in the
case of prepayment of Advances) or on the date of (in the case of a reduction of
Commitments), notify the Agent upon the receipt by the Borrower or such
Subsidiary of any such Net Cash Proceeds or any such New Term Loan Commitments,
and the Agent will promptly notify each Lender of its receipt of each such
notice.

(c) Net Cash Proceeds and New Term Loan Commitments referred to in clause (b) of
this Section 2.06 shall, on the date specified in such paragraph, (i) if
received prior to the Closing Date, result in a permanent ratable reduction of
the applicable Class of Commitments by the amount of such Net Cash Proceeds or
such New Term Loan Commitments, as applicable, and (ii) if received on or after
the Closing Date, be applied to the prepayment of the applicable Class of
Advances in the amount of such Net Cash Proceeds or such New Term Loan
Commitments, as applicable. All Commitment reductions or mandatory prepayments
(a) in respect of any Debt Issuance (other than New Term Loans) or any Equity
Issuance shall be applied first to Tranche 1 Advances and Tranche 1 Commitments
and second to Tranche 2 Advances and Tranche 2 Commitments, (b) in respect of
any New Term Loan Commitments or any New Term Loans shall be applied first to
Tranche 2 Advances and Tranche 2 Commitments and second to Tranche 1 Advances
and Tranche 1 Commitments, and (c) in respect of any Asset Sale shall be applied
to Tranche 1 Advances and Tranche 1 Commitments and/or Tranche 2 Advances and
Tranche 2 Commitments as directed by the Borrower. Each prepayment of Advances
pursuant to this Section 2.06 shall be applied to the applicable Class of
Advances of the Lenders in accordance with their respective pro rata shares.

Section 2.07 Interest on Advances

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made to it owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such

 

-20-



--------------------------------------------------------------------------------

Advance to the sum of (x) the Eurodollar Rate for such Interest Period for such
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent shall, and upon the occurrence and
during the continuance of any other Event of Default, the Agent may, and upon
the request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (A) the unpaid principal amount of each Advance, payable
in arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (B) to
the fullest extent permitted by law, the amount of any interest, fee or other
amount payable hereunder by the Borrower that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

Section 2.08 Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice (i) to the Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.07(a)(i) or
(a)(ii) and (ii) to the Borrower the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii)
(it being understood that the Agent shall not be required to disclose to any
party hereto (other than the Borrower) any information regarding any Reference
Bank or any rate provided by such Reference Bank in accordance with the
definition of “Eurodollar Rate”, including, without limitation, whether a
Reference Bank has provided a rate or the rate provided by any individual
Reference Bank). Each determination by the Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(A) the Borrower will, on the last day of the then existing Interest Period
therefor either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

-21-



--------------------------------------------------------------------------------

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances; provided, that the Borrower may direct the
Agent in the applicable Notice of Borrowing to continue Eurodollar Rate Advances
as successive Interest Periods of the same duration until the Borrower shall
give the Agent written notice at least five Business Days prior to the end of an
Interest Period in the form of Exhibit B-2 that, as of the end of such Interest
Period, the applicable Eurodollar Rate Advances shall Convert into Base Rate
Advances or shall be continued as Eurodollar Rate Advances having an Interest
Period as so notified.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

(f) If Reuters Screen LIBOR01 Page is unavailable and no Reference Bank
furnishes timely information to the Agent for determining the Eurodollar Rate
for any Eurodollar Rate Advances,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period, Convert
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

Section 2.09 Optional Conversion of Advances. The Borrower of any Advance may on
any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into

 

-22-



--------------------------------------------------------------------------------

Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

Section 2.10 Optional Prepayments of Advances. The Borrower may at any time or
from time to time voluntarily prepay Advances in whole or in part without
premium or penalty, upon notice to the Agent (i) at least two Business Days’
prior to the date of such prepayment, in the case of Eurodollar Rate Advances,
and (ii) not later than 11:00 A.M. (New York City time) on the date of such
prepayment, in the case of Base Rate Advances, stating the proposed date and
aggregate principal amount of the prepayment; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof and (y) in the event of any
such prepayment of a Eurodollar Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c). On the
prepayment date, the Borrower shall prepay the principal amount specified in the
prepayment notice, together with accrued interest to the date of such prepayment
on the principal amount prepaid.

Section 2.11 Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, continuing, converting to, funding or maintaining Eurodollar
Rate Advances (excluding for purposes of this Section 2.11(a) and Section
2.11(b) any such increased costs resulting from (i) Taxes or taxes described in
clauses (w) – (z) of the definition of Taxes, imposed on or with respect to any
payment made by or on behalf of the Borrower, or Other Taxes (as to which
Section 2.14 shall govern) and (ii) Other Connection Taxes that are imposed on
or measured by overall net income, or that are franchise taxes or branch profits
taxes), then the Borrower shall, from time to time, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost, submitted to the Borrower and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation or other entity controlling such

 

-23-



--------------------------------------------------------------------------------

Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type, then, upon demand by such Lender (with a copy of such demand to the
Agent), the Borrower shall pay to the Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
hereunder. A certificate as to such amounts submitted to the Borrower and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error. For the avoidance of doubt, this Section 2.11(b) shall apply to
all requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, regardless of the date adopted, issued,
promulgated or implemented.

Section 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder (a) each Eurodollar Rate Advance will automatically, upon such demand,
be Converted into a Base Rate Advance and (b) the obligation of the Lenders to
make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

Section 2.13 Payments and Computations. (a) The Borrower shall make each payment
hereunder, without counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the Agent’s Account in
same day funds. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or ticking fees ratably
(other than amounts payable pursuant to Section 2.11, 2.14 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the

 

-24-



--------------------------------------------------------------------------------

Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of ticking fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
ticking fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or ticking fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

Section 2.14 Taxes. (a) Any and all payments by or on behalf of the Borrower to
or for the account of any Lender or the Agent hereunder or under the Notes or
any other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction or withholding for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities, including any interest, additions to tax or penalties applicable
with respect thereto, excluding, in the case of each Lender and the Agent,
(v) taxes imposed on overall net income, branch profits taxes, franchise taxes
imposed in lieu of net income taxes and other similar taxes, in each case by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its overall net income, branch profits taxes, franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof, or by
any other jurisdiction with respect to which the Lender or the Agent, as the
case may be, has a present or former connection (other than connections arising
from such Person having executed, delivered, become a party to, performed
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or the Notes or any other documents to be delivered hereunder, or
sold or assigned an interest in any such documents), (w) taxes that are
attributable

 

-25-



--------------------------------------------------------------------------------

to a Lender’s failure to comply with the requirements of paragraph (f) of this
Section, (x) United States federal withholding taxes imposed on amounts payable
to such Lender on the date such Lender becomes a party to this Agreement, or
changes its Applicable Lending Office except to the extent that such Lender or
its assignor (if any) was entitled, at the time of the change in Applicable
Lending Office (or assignment) to receive additional amounts from the Borrower
pursuant to this paragraph, (y) any United States withholding taxes imposed
pursuant to FATCA and (z) any interest, additions to tax or penalties applicable
to such excluded taxes (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If any
Taxes from or in respect of any sum payable hereunder or under any Note or any
other documents to be delivered hereunder to any Lender or the Agent are
required by law to be deducted or withheld, (i) the sum payable by the Borrower
shall be increased as may be necessary so that after making all required
withholdings or deductions (including withholdings or deductions applicable to
additional sums payable under this Section 2.14) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made and (ii) if the Borrower is the withholding agent
under applicable law, the Borrower shall make such deductions and shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder except any such
taxes that are Other Connection Taxes imposed with respect to any assignment
(other than an assignment pursuant to Section 2.14(g)) (hereinafter referred to
as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes by the Borrower, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.

(e) Each Lender shall indemnify the Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any governmental authority that are attributable to such
Lender and that are payable or paid by the Agent in good faith, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
the Agent makes written demand therefor. Notwithstanding anything to the
contrary, nothing in this Section 2.14(e) shall affect the Lender’s rights with
respect to the Borrower pursuant to this Agreement or the Notes.

 

-26-



--------------------------------------------------------------------------------

(f) (i) (A) Each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed originals of U.S. Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax. (B) Each Lender that is not a “United
States Person” as defined in Section 7701(a)(30) of the Internal Revenue Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Agent, whichever of the
following is applicable: (w) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (i) with
respect to payments of interest under this Agreement and the Notes, two properly
completed and duly signed originals of U.S. Internal Revenue Service (“IRS”)
Form W-8BEN-E (or any subsequent versions thereof or successors thereto)
establishing an exemption from or reduction of, U.S. federal withholding tax
pursuant to an “interest” article of such tax treaty, and (ii) with respect to
any other applicable payments under this Agreement and the Notes, IRS Form
W-8BEN-E (or any subsequent versions thereof or successors thereto) establishing
an exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty, (x) two
properly completed and duly signed originals of IRS Form W-8ECI (or any
subsequent versions thereof or successors thereto); (y) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Internal Revenue Code with respect to payments
of “portfolio interest”, a statement substantially in the form of Exhibit E-1 to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and two properly
completed and duly signed originals of IRS Form W-8BEN-E (or any subsequent
versions thereof or successors thereto), (z) to the extent the Non-U.S. Lender
is not the beneficial owner, two properly completed and signed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable, provided that if a Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct or indirect partner. Any Non-U.S. Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Agent any other
form prescribed by applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from, or a reduction in, U.S. federal withholding
tax, in each case, duly completed and signed together with such supplementary
documentation as may be prescribed by applicable requirements of law which
permits the Borrower and/or the Agent to determine any withholdings or
deductions required to be made. Forms referred to in this Section 2.14(f)(i)
shall be delivered by each Lender on or before the date it becomes a party to
this Agreement and from time to time thereafter upon the request of the Borrower
or the Agent. In addition, each Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Lender.
Each Lender shall

 

-27-



--------------------------------------------------------------------------------

promptly notify the Borrower and the Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower and the Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this Section, a Lender shall not be required to deliver any form pursuant to
this Section that such Lender is not legally able to deliver or would materially
prejudice the commercial position of such Lender.

(ii) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower or the Agent to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (ii), FATCA shall include any
amendments to FATCA after the date hereof.

(g) Any Lender claiming any additional amounts payable pursuant to Section 2.11
or this Section 2.14 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender; provided, however, that if
any such Lender fails to change the jurisdiction of its Applicable Lending
Office to a jurisdiction with respect to which no additional amounts are owed
under this Section 2.14 within of 30 days of receiving such a request from the
Borrower, the Borrower may replace such Lender in accordance with Section 2.19.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any amount as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the amounts giving rise to such refund), net of all
out-of-pocket expenses (including any taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) in the event such indemnified party is required to repay such refund
to such governmental authority. Notwithstanding anything to the contrary in this
Section 2.14(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.14(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-tax basis) than such indemnified party would have been in if the tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise

 

-28-



--------------------------------------------------------------------------------

imposed, and the indemnification payments or additional amounts with respect to
such tax had never been paid. This Section 2.14(h) shall not be construed to
require any indemnified party to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the
indemnifying party or any other Person.

Section 2.15 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Sections 2.11, 2.14 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.

Section 2.16 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances. The Borrower
agrees that upon notice by any Lender to the Borrower (with a copy of such
notice to the Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Commitment of such Lender. Each
Lender that receives a Note pursuant to this Section 2.16 agrees that, upon the
earlier of the termination or expiration of this Agreement, such Lender will
return such Note to the Borrower.

(b) The Register maintained by the Agent pursuant to Section 8.06(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type and Class of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Assumption delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Agent from the Borrower hereunder and each Lender’s
share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall

 

-29-



--------------------------------------------------------------------------------

be prima facie evidence of the amount of principal and interest due and payable
or to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement, absent manifest error; provided, however, that the failure of
the Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

Section 2.17 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for financing
the Transactions (or refinancing any overdrafts made prior to the borrowing of
the Advances for sole purpose of financing the Transactions).

Section 2.18 Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment by the Borrower for the account of a
Defaulting Lender under this Agreement shall not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Agent in a segregated
non-interest bearing account until the earlier of the date the Defaulting Lender
is no longer a Defaulting Lender or the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder and shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent or if no such funding has been requested, to
be held by the Agent as cash collateral to fund future Advances by such
Defaulting Lender; third, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that any
amounts held as cash collateral for funding obligations of a Defaulting Lender
shall be returned to such Defaulting Lender upon the termination or expiration
of this Agreement and the satisfaction of such Defaulting Lender’s obligations
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.18 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.18, performance by the
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.18. The rights and remedies against a
Defaulting Lender under this Section 2.18 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.

 

-30-



--------------------------------------------------------------------------------

(c) If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be funded and held
on a pro rata basis by the Lenders in accordance with their pro rata share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

Section 2.19 Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11, (b) the Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.14 or (c) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort and so long as no
Default is continuing, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.06), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.06;

(ii) such assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts then payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
after the date of such assignment;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

-31-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied (or waived in accordance with
Section 8.01):

(a) The Agent’s receipt of the following, each properly executed by a duly
authorized officer of the Borrower (where applicable), each dated as of the
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date):

(i) (x) executed counterparts of this Agreement signed on behalf of each party
hereto or (y) written evidence (which may include electronic transmission of a
signed signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement;

(ii) certified copies of resolutions or other action of the Board of Directors
of the Borrower, incumbency certificates and/or other certificates of the
Secretary or Assistant Secretary of the Borrower establishing the identities of
and verifying the authority and capacity of each officer thereof authorized to
sign this Agreement and the Notes; and

(iii) certified copies of the Borrower’s organizational documents and
certificate of good standing in the Borrower’s jurisdiction of incorporation.

(b) All costs, fees, expenses to the extent invoiced at least one day prior to
the Effective Date and the fees payable pursuant to Section 2.03 to the
Arrangers, the Agent or the Lenders shall have been paid on or prior to the
Effective Date, in each case, to the extent required by this Agreement to be
paid on or prior to the Effective Date.

(c) To the extent reasonably requested reasonably in advance of the Effective
Date by any of the Agent, the Arrangers or the Lenders, the Agent shall have
received, prior to the Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act.

Promptly upon the occurrence thereof, the Agent shall notify the Borrower and
the Lenders as to the Effective Date, and such notice shall be conclusive and
binding. Delivery by any Lender or the Agent of an executed signature page to
this Agreement shall be conclusive evidence that such Person has determined the
conditions to the Effective Date have been met for purposes of this
Section 3.01.

Section 3.02 Conditions Precedent to Closing Date. The obligation of each Lender
to make an Advance shall be subject to all of the following conditions precedent
having been satisfied (or waived in accordance with Section 8.01) on or before
the Commitment Termination Date:

(a) The Effective Date shall have occurred.

 

-32-



--------------------------------------------------------------------------------

(b) (i) The Acquisition shall have been, or substantially concurrently with the
funding of the Advances shall be, consummated in accordance with the terms of
the Acquisition Agreement (as may be amended, supplemented or otherwise modified
pursuant to subclause (ii)) and (ii) no provision of the Acquisition Agreement
shall have been waived, amended, supplemented or otherwise modified, and no
consent by the Borrower or any of its Subsidiaries shall have been provided
thereunder, in each case which is materially adverse to the interests of the
Lenders without the Arrangers’ prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned); provided that, (w)(i) any
increase in the non-cash portion of the purchase consideration and (ii) any
decrease in the non-cash portion of the purchase consideration equal to or less
than 10% of the purchase consideration shall in each case be deemed not
materially adverse to the Lenders, (x) any decrease in the cash portion of the
purchase consideration for the Acquisition shall be deemed not materially
adverse to the Lenders so long as it shall have been allocated to reduce the
Commitments in an amount equal to such reduction in the cash portion of the
purchase consideration and (y) any increase or decrease in the cash portion of
the purchase consideration equal to or less than 10% of the purchase
consideration shall be deemed not materially adverse to the Lenders. The Agent
shall have received from the Borrower certified copies of the Acquisition
Agreement and all amendments, modifications, waivers and consents, if
applicable, under the Acquisition Agreement.

(c) Except as set forth in the corresponding sections or subsections of the
Company Disclosure Letter (as defined in the Acquisition Agreement) (it being
understood that any disclosure set forth in one section or subsection of the
Company Disclosure Letter shall be deemed disclosure with respect to, and shall
be deemed to apply to and qualify, the section or subsection of the Acquisition
Agreement to which it corresponds in number and each other section or subsection
of the Acquisition Agreement to the extent the qualifying nature of such
disclosure with respect to such other section or subsection is reasonably
apparent on the face of such disclosure) or, to the extent the qualifying nature
of such disclosure with respect to a specific representation and warranty is
reasonably apparent therefrom, as set forth in the Company Reports (as defined
in the Acquisition Agreement) filed on or after January 1, 2016 and prior to the
date of the Acquisition Agreement (excluding all disclosures (other than
statements of historical fact) in any “Risk Factors” section and any disclosures
included in any such Company Reports that are cautionary, predictive or forward
looking in nature), since December 31, 2015 there shall not have been any
change, effect, circumstance or development which has had or would, individually
or in the aggregate, reasonably be likely to have a Target Material Adverse
Effect.

(d) The Arrangers shall have received (i) audited consolidated balance sheets
and related statements of income, comprehensive income and cash flows of the
Borrower and its Subsidiaries for the last three full fiscal years ended at
least 75 days prior to the Closing Date, and unaudited consolidated and (to the
extent available) consolidating balance sheets and related statements of income,
comprehensive income and cash flows of the Borrower and its Subsidiaries for
each subsequent fiscal quarterly interim period or periods ended at least 40
days prior to the Closing Date (and the corresponding period(s) of the prior
fiscal year) (other than the last fiscal quarter of any fiscal year), which
shall have been reviewed by the independent accountants for the Borrower as
provided in Statement of Auditing Standards No. 100, and prepared in accordance
with the requirements of Form 10-K and 10-Q under the Securities Act

 

-33-



--------------------------------------------------------------------------------

and under Regulation S-X under the Securities Act (it being understood that,
with respect to such financial information for each such fiscal year and
subsequent interim period, such condition shall be deemed satisfied through the
filing by the Borrower of its annual report on Form 10-K or quarterly report on
Form 10-Q with respect to such fiscal year or interim period); and (ii) to the
extent as would be required by Rule 3-05 and Article 11 of Regulation S-X if the
Permanent Financings were registered on Form S-1 under the Securities Act on the
Closing Date, (A) audited consolidated annual balance sheets and related
statements of income, comprehensive income and cash flows of the Target, as well
as unaudited interim consolidated balance sheets and related statements of
income, comprehensive income and cash flows of the Target (which shall have been
reviewed by the independent accountants for the Target as provided in Statement
of Auditing Standards No. 100) and prepared in accordance with GAAP (it being
understood that, with respect to such financial information for each such fiscal
year and subsequent interim period, such condition shall be deemed satisfied
through the filing by the Target of its annual report on Form 10-K or quarterly
report on Form 10-Q with respect to such fiscal year or interim period) and (B)
pro forma financial statements of the Borrower reflecting the Transactions,
which meet the requirements of Regulation S-X under the Securities Act, and all
other accounting rules and regulations of the SEC promulgated thereunder
applicable to registration statements on Form S-1, in each case in all material
respects.

(e) All costs, fees, expenses (including legal fees and expenses) to the extent
invoiced at least three Business Days prior to the Closing Date and the fees
payable pursuant to Section 2.03 to the Arrangers, the Agent or the Lenders
shall have been paid on or prior to the Closing Date, in each case, to the
extent required by this Agreement to be paid on or prior to the Closing Date.

(f) The Agent shall have received (i) a customary legal opinion of the Senior
Executive Vice President and General Counsel or Vice President, Associate
General Counsel and Assistant Secretary of the Borrower substantially in the
form of Exhibit D hereto and (ii) a customary legal opinion of Simpson Thacher &
Bartlett LLP, special New York counsel to the Agent, as to the enforceability of
this Agreement and the Notes.

(g) The Agent shall have received an officer’s certificate dated as of the
Closing Date from the Borrower that there has been no change to the matters
previously certified pursuant to Sections 3.01(a)(ii) and (iii) (or otherwise
providing updates to such certifications) and that the conditions set forth in
Sections 3.02(b) and (h) have been satisfied as of the Closing Date.

(h) (i) There shall exist no Specified Default and (ii) each of the Acquisition
Agreement Representations and the Specified Representations shall be true and
correct in all material respects (except Acquisition Agreement Representations
and Specified Representations that are qualified by materiality, which shall be
true and correct), in each case at the time of, and after giving effect to, the
making of the Advances on the Closing Date.

(i) The Agent shall have received a Notice of Borrowing in accordance with
Section 2.02(a).

 

-34-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties. The Borrower represents and
warrants as of the Effective Date and as of the Closing Date as follows:

(a) The Borrower is (i) a corporation duly organized and validly existing and
(ii) in good standing under the laws of its jurisdiction of organization.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes, and the borrowing of the Advances hereunder on the Closing Date,
(i) are within the Borrower’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, and (iii) do not contravene (A) the
Borrower’s charter or by-laws, (B) any material law applicable to the Borrower
in any material respect or (C) any material contractual restriction binding on
or affecting the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes.

(d) This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Borrower. This Agreement is, and
each of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(e) (i) The Audited Financial Statements, accompanied by an opinion of Ernst &
Young LLP, independent public accountants (or other independent public
accountants of national standing), and the Quarterly Financial Statements, duly
certified by the chief financial officer of the Borrower, copies of which have
been furnished to each Lender, fairly present in all material respects, subject,
in the case of said Quarterly Financial Statements, to year-end audit
adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
(ii) Except as set forth in the corresponding sections or subsections of the
Parent Disclosure Letter (as defined in the Acquisition Agreement) (it being
understood that any disclosure set forth in one section or subsection of the
Parent Disclosure Letter shall be deemed disclosure with respect to, and shall
be deemed to apply to and qualify, the section or subsection of the Acquisition
Agreement to which it corresponds in number and each other section or subsection
of the Acquisition Agreement to the extent the qualifying nature of such
disclosure with respect to such other section or subsection is reasonably
apparent on the face of such disclosure) or, to the extent the qualifying nature
of such disclosure with respect to a specific representation and warranty is
reasonably apparent therefrom, as set forth in all forms, statements,
certifications, reports and documents filed or furnished by the Borrower with or
to

 

-35-



--------------------------------------------------------------------------------

the SEC pursuant to the Exchange Act or the Securities Act on or after
January 1, 2016 and prior to the date of the Acquisition Agreement (excluding
all disclosures (other than statements of historical fact) in any “Risk Factors”
section and any disclosures included in any such forms, statements,
certifications, reports and documents that are cautionary, predictive or forward
looking in nature), since December 31, 2015, there has not been any change,
effect, circumstance or development which has had or would, individually or in
the aggregate, reasonably be likely to have an Acquiror Material Adverse Effect.

(f) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding affecting the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator that (i) is
not disclosed in a filing by the Borrower with the Securities and Exchange
Commission and would be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following application of the proceeds of each Advance, not
more than 25 percent of the value of the assets (either of the Borrower only or
of the Borrower and its Subsidiaries on a Consolidated basis) that are subject
to a restriction on sale, pledge, or disposal under this Agreement will be
represented by margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) (i) None of the Borrower or any of the Borrower’s Subsidiaries is a Person
that is, or is owned or controlled by Persons that are the subject or target of
any Sanctions; (ii) the Borrower has implemented and maintains in effect
policies and procedures designed to promote compliance by the Borrower with
Anti-Corruption Laws, and (iii) the Borrower and its Subsidiaries are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.

(j) The Borrower is not an EEA Financial Institution.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include,

 

-36-



--------------------------------------------------------------------------------

without limitation, compliance with ERISA and the PATRIOT Act, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all federal
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its material property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure (including
through captive insurance subsidiaries) to the extent consistent with prudent
business practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence and
its material rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise, or in the case of any Subsidiary its corporate existence, if the
Board of Directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower or such
Subsidiary.

(e) Visitation Rights. At any reasonable time and from time to time during
normal business hours, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and, upon
execution of a confidentiality agreement, to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of the officers or
directors of the Borrower and with their independent certified public
accountants, provided, however, that examination of the records and books of
account of the Borrower or any of its Subsidiaries shall occur only at times
when an Advance shall be outstanding.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

 

-37-



--------------------------------------------------------------------------------

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(h) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 40 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles (it being understood that the certification provided by
the chief financial officer in compliance with the Sarbanes-Oxley Act is
acceptable for this purpose) and prepare and deliver a certificate of the chief
financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 (it being understood that the only
certification regarding pro forma adjustments included in such calculation shall
be that the adjustments are reasonable good faith estimates prepared on the
basis of information available as of the date that such pro forma adjustments
are determined), provided that in the event of any change since the date hereof
in generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall provide the financial information
required for the determination of compliance with Section 5.03 based on GAAP in
effect as of the date hereof;

(ii) as soon as available and in any event within 75 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion by Ernst & Young LLP or other independent
public accountants of national standing to the effect that such Consolidated
financial statements fairly present its financial condition and results of
operations on a Consolidated basis in accordance with generally accepted
accounting principles consistently applied and prepare and deliver a certificate
of the chief financial officer of the Borrower as to compliance with the terms
of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03 (it being understood that
the only certification regarding pro forma adjustments included in such
calculation shall be that the adjustments are reasonable good faith estimates
prepared on the basis of information available as of the date that such pro
forma adjustments are determined), provided that in the event of any change
since the date hereof in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall provide the
financial information required for the determination of compliance with Section
5.03 based on GAAP in effect as of the date hereof;

(iii) as soon as possible and in any event within five Business Days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;

 

-38-



--------------------------------------------------------------------------------

(iv) if Advances are outstanding and if such are not available on the Internet
at www.att.com, www.sec.gov or another website designated by the Borrower,
promptly after the sending or filing thereof, copies of all reports that the
Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

(v) prompt notice of the commencement of all actions and proceedings before any
court, governmental agency or arbitrator affecting the Borrower or any of its
Subsidiaries of the type described in Section 4.01(f); and

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request of a
material nature that may reasonably relate to the condition (financial or
otherwise), operations, properties or prospects of the Borrower or the Borrower
and its Subsidiaries taken as a whole.

Reports and financial statements required to be furnished by the Borrower
pursuant to clauses (i), (ii) and (iv) of this subsection (h) shall be deemed to
have been furnished on the earlier of (A) the date on which such reports and
financial statements are posted on the Internet at www.sec.gov or (B) the date
on which the Borrower posts such reports, or reports containing such financial
statements, on its website on the Internet at www.att.com or at such other
website identified by the Borrower in a notice to the Agent and the Lenders and
that is accessible by the Lenders without charge; provided that the Lenders
shall be deemed to have received the information specified in clauses (i),
(ii) and (iv) of this subsection (h) on the date (x) such information is posted
at the website of the Agent identified from time to time by the Agent to the
Lenders and the Borrower and (y) such posting is notified to the Lenders (it
being understood that the Borrower shall have satisfied the timing obligations
imposed by those clauses as of the earliest date such information is posted on
the Internet at www.sec.gov or the website referred to in clause (B) above).

Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower shall not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Borrower or any Subsidiary of the Borrower in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment (including capital leases), or

 

-39-



--------------------------------------------------------------------------------

Liens existing on such property or equipment at the time of its acquisition
(other than any such Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property) or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced,

(iii) the Liens existing on the date hereof and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,

(v) Liens securing Debt incurred by the Borrower or its Subsidiaries in
connection with a financing based on accounts receivable (including any
Receivables Securitization),

(vi) Liens on assets of a Subsidiary that is a regulated telephone company (a
“Telco”) that, pursuant to the public debt indenture(s) of such Telco, are
created upon the merger or conveyance or sale of all or substantially all of the
assets of such Telco,

(vii) Liens on real property securing Debt and other obligations in an aggregate
principal amount not to exceed $1,000,000,000 at any time outstanding,

(viii) other Liens securing Debt and other obligations in an aggregate principal
amount not to exceed at any time outstanding ten percent of Net Tangible Assets,
and

(ix) the replacement, extension or renewal of any Lien permitted by clause (iii)
or (iv) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or, directly or indirectly,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.

(d) Sanctions and Anti-Corruption. Request any Borrowing, nor directly or to its
knowledge indirectly use the proceeds of any Borrowing, in each case (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything

 

-40-



--------------------------------------------------------------------------------

else of value, to any Person in violation of any Anti-Corruption Laws, or
(ii) in any manner that would result in the violation of any Sanctions
applicable to the Borrower or its Subsidiaries or, to the knowledge of the
Borrower, any other party hereto.

Section 5.03 Financial Covenant. Beginning on the last day of the first full
fiscal quarter ending after the Closing Date, the Borrower will maintain, as of
the last day of each fiscal quarter, a ratio of Net Debt for Borrowed Money to
Consolidated EBITDA of the Borrower and its Subsidiaries for the four quarters
then ended of not more than 3.5 to 1.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Failure to pay any principal of any Advance when the same becomes due and
payable; or the Borrower shall fail to pay any interest on any Advance or to
make any other payment of fees or other amounts payable under this Agreement or
any Note within three Business Days after the same becomes due and payable; or

(b) Any representation or warranty made by the Borrower herein or in connection
with this Agreement shall prove to have been incorrect in any material respect
when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement applicable to it contained in Sections 5.01(d), (e) or (h), 5.02 or
5.03, or (ii) the Borrower shall fail to perform or observe any term, covenant
or agreement (other than those referred to in clauses (a) and (c)(i) above)
contained in this Agreement on its part to be performed or observed and such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or

(d) (i) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or net
amount of at least the Threshold Amount in the aggregate (but excluding Debt
owing by the Borrower outstanding hereunder) of the Borrower or such Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or (iii) any such Debt
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; provided, that, (x) the Debt subject of clause (ii) or (iii) above
shall not include Debt of a Person that is merged into or consolidated with the
Borrower or any Subsidiary of the Borrower or that becomes a Subsidiary of the
Borrower for a period of 90 days after the

 

-41-



--------------------------------------------------------------------------------

date that such Debt becomes Debt of the Borrower or any of its Subsidiaries and
(y) clauses (ii) and (iii) above shall not apply to any prepayment, redemption,
repurchase or defeasance required to be made as a result of the obligor of such
Debt making a voluntary notice of prepayment, voluntary notice of redemption,
voluntary notice of repurchase, voluntary notice of defeasance or taking similar
action with comparable effect; or

(e) The Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) Final and non-appealable judgments or orders for the payment of money in
excess of the Threshold Amount in the aggregate shall be rendered against the
Borrower or any of its Subsidiaries, 30 days shall have passed since such
judgment became final and non-appealable and enforcement proceedings shall have
been commenced by any creditor upon such judgment or order; provided, however,
that any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

(g) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing more than 50% of the combined voting power
of all Voting Stock of the Borrower; or (ii) during any period of 24 consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Borrower shall cease for
any reason (other than due to retirement, death or disability) to constitute a
majority of the Board of Directors of the Borrower (except to the extent that
such individuals were replaced by individuals (x) elected by 66-2/3% of the
members of the Board of Directors of the Borrower or (y) nominated for election
by a majority of the members of the Board of Directors of the Borrower and
thereafter elected as directors by the shareholders of the Borrower); or

 

-42-



--------------------------------------------------------------------------------

(h) The Borrower or any ERISA Affiliate shall fail to satisfy minimum funding
requirements under Section 412 of the Internal Revenue Code or Section 302 of
ERISA to any Plan, or apply for a waiver of such requirements, and such failure
could reasonably be expected to subject the Borrower or any of its Subsidiaries
to any liabilities in the aggregate in excess of the Threshold Amount;

then the Agent (i) at any time prior to the Closing Date during which an Event
of Default pursuant to Section 6.01(a) has occurred and is continuing, shall at
the request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) at any time
following the making of the Advances on the Closing Date during which any Event
of Default has occurred and is continuing, shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable by the Borrower
under this Agreement to be forthwith due and payable, whereupon such Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that,
notwithstanding anything in clauses (i) and (ii) to the contrary, in the event
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

Section 7.01 Authorization and Authority. Each Lender hereby irrevocably
appoints JPMorgan Chase to act on its behalf as the Agent hereunder and under
the Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and the Borrower shall have no rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 7.02 Agent Individually. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

 

-43-



--------------------------------------------------------------------------------

Section 7.03 Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrower or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or any information
memorandum provided to prospective investors during syndication of the Advances
(if any), (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

 

-44-



--------------------------------------------------------------------------------

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
Person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

Section 7.04 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless an officer
of the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Advance, and such Lender shall not have made available to the Agent such
Lender’s ratable portion of the applicable Borrowing. The Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 7.05 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VII and Section 8.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.

Section 7.06 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. At any time when the Agent or its
Affiliate is a Defaulting Lender, the Required Lenders may, and upon the request
of the Borrower shall, remove the Agent by giving notice to the Agent. Upon
receipt or giving of any such notice of resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (such
30-day period, the “Lender Appointment Period”), then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above. In addition and without any obligation on the part of the retiring
Agent to appoint, on behalf of the Lenders, a successor Agent, the retiring
Agent may at any time upon or after the end of the Lender Appointment Period
notify the

 

-45-



--------------------------------------------------------------------------------

Borrower and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation.
Upon the resignation effective date established in such notice and regardless of
whether a successor Agent has been appointed and accepted such appointment, the
retiring Agent’s resignation shall nonetheless become effective and (i) the
retiring Agent shall be discharged from its duties and obligations as Agent
hereunder and (ii) all payments, communications and determinations provided to
be made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Agent of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations as Agent hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Agent’s resignation hereunder, the provisions of this Article and
Section 8.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

Section 7.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder.

Section 7.08 Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower and without limiting its obligation to do
so), ratably according to the respective principal amounts of the Advances then
owed to each of them (or if no Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.08 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

 

-46-



--------------------------------------------------------------------------------

Section 7.09 Other Agents. Each Lender hereby acknowledges that neither the
syndication agent, the documentation agents nor any other Lender designated as
any “Agent” on the signature pages hereof (other than the Agent) has any
liability hereunder other than in its capacity as a Lender.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 3.01 without the written consent of
all Lenders, (b) increase or extend the Commitment of any Lender without the
written consent of such Lender, (c) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder without the
written consent of all Lenders directly affected thereby, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder without the written consent of all Lenders
directly affected thereby, (e) change the definition of “Required Lenders”, or
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances, or the number of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder without the written consent of all
Lenders or (f) amend this Section 8.01 without the written consent of all
Lenders; and provided further that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any Note and (ii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto. Notwithstanding the foregoing or any other provision of this
Agreement, in the event that the terms of this Agreement are required to be
modified as specified in the applicable provisions of the Fee Letter, then this
Agreement shall be deemed modified (to the extent not adverse to the Lenders) in
accordance therewith, effective immediately upon written notice thereof being
given by the Agent to the Borrower and the Lenders and without requiring any
other action to be taken hereunder.

(b) Any term or provision of this Section 8.01 to the contrary notwithstanding,
if the Agent and the Borrower shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any provision of
this Agreement, then the Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Lenders shall
have received prior written notice thereof and the Agent shall not have
received, within two Business Days of the date of its delivery to the Lenders of
such notice, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.

 

-47-



--------------------------------------------------------------------------------

Section 8.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at 208 S. Akard Street, 18th Floor, Dallas, Texas
75202, Attention: Assistant Treasurer (Telephone No. (214) 757-4681; Email:
gg5478@att.com) with a copy to Attention: Vice President, Associate General
Counsel and Assistant Secretary – Securities (Telephone No.: (214) 757-3344;
Email: ww0118@att.com);

(ii) if to the Agent, to it at 500 Stanton Christiana Road, NCC5, Floor 01
Newark, DE, 19713-2107, United States, Attention of James Campbell (Facsimile
No. 302-634-1417; Email: James.X.Campbell@chase.com); and

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

-48-



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower provides to the Agent pursuant to this
Agreement or the transactions contemplated herein which is distributed to the
Agent any Lender by means of electronic communications pursuant to this Section,
including through the Platform.

Section 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 8.04 Costs and Expenses. (a) The Borrower agrees to pay within 20 days
of demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of one counsel for the Agent with respect thereto and with
respect to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement against the
Borrower (whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of its rights under
this Section 8.04(a).

 

-49-



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Related Parties (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and out of pocket fees and
disbursements of one counsel to such Indemnified Party and its Related Parties)
incurred by or asserted or awarded against any Indemnified Party or such
Indemnified Party’s Related Parties, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence, material breach of its obligations
under this Agreement or willful misconduct of such Indemnified Party or its
Related Parties. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, equityholders or creditors, an Indemnified
Party, a Related Party or any other Person (except for any disputes among any
Indemnified Party and its Related Parties), whether or not any Indemnified Party
or Related Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.06 as a result of a demand by the Borrower
pursuant to Section 2.19, the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

Section 8.05 Binding Effect. (a) Counterparts; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

 

-50-



--------------------------------------------------------------------------------

contract. Except as provided in Article III, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of an original manually executed
counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 8.06 Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender, and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment of a particular Class and/or the Advances of a particular
Class at the time owing to it or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

-51-



--------------------------------------------------------------------------------

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Agent and, so long
as no Event of Default under Section 6.01(a) or 6.01(e) has occurred and is
continuing, the Borrower otherwise consents (such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances and/or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless:

(x) an Event of Default under Section 6.01(a) or 6.01(e) has occurred and is
continuing at the time of such assignment or any Advances have been accelerated
in accordance with Section 6.01, or

(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
(provided that, in the case of an assignment of a Commitment, unless the
Borrower shall have otherwise consented to such assignment, the applicable
Lender shall remain obligated to fund any portion of such Commitment not funded
by any Affiliate of a Lender or an Approved Fund);

provided that the Borrower shall be deemed to have consented to any such
assignment made after the Closing Date unless it shall object thereto by written
notice to the Agent within five Business Days after having received notice
thereof pursuant to clause (iv) below; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitments or
Advances if such assignment is to a Person that is not a Lender, an Affiliate of
such Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire. The Agent shall notify the Borrower of each
Assignment and Assumption within three Business Days of receipt thereof.

 

-52-



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its Commitment. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to consent from the Borrower where required and acceptance and recording
thereof by the Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11 and 8.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender

 

-53-



--------------------------------------------------------------------------------

pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Each Lender may sell participations to one or more banks or
other entities (other than the Borrower or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to obtain any Confidential
Information except in accordance with Section 8.06(e), or approve or disapprove
any amendment or waiver of any provision of this Agreement or any Note or any
consent or withholding of consent to any departure by the Borrower therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation.

The Borrower agrees that each participant shall be entitled to the benefits of,
and subject to the limitations of, Section 2.11 and 2.14 to the same extent as
if it were a Lender and had acquired its interest by assignment, provided that,
such participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation is made with the Borrower’s prior written consent, and
that no participant shall be entitled to the benefits of Section 2.14 unless
such participant complies with Section 2.14(f) as if it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower and the Agent
shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation upon the terms
and subject to the conditions of this Agreement. Upon the reasonable request of
the Agent or the Borrower, each Lender shall promptly provide to the Agent or
the Borrower, as the case may be, the identity of such Lender’s participants and
the aggregate amount of the participation interests held by each such
participant and its Affiliates as set forth on the Participant Register
maintained by such Lender, as of the date specified in such request.

 

-54-



--------------------------------------------------------------------------------

(e) Sharing of Information. Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.06, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall enter into
a binding agreement enforceable by the Borrower containing provisions to
preserve the confidentiality of any Confidential Information relating to the
Borrower or any of its Affiliates received by it from such Lender, at least as
favorable to the Borrower as Section 8.07.

(f) Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a central bank having jurisdiction over such Lender or to a Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

Section 8.07 Confidentiality; PATRIOT Act. (a) Neither the Agent nor any Lender
shall disclose any Confidential Information to any other Person without the
consent of the Borrower, other than (i) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors on a
“need to know” basis and subject to the requirements of Section 8.06(e), to
actual or prospective assignees and participants, (ii) as required by any law,
rule or regulation or judicial process, (iii) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking or
other financial institutions or self regulatory authority, (iv) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (v) subject
to an agreement containing provisions substantially the same as those of this
Section, to any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder and (vi) with the consent of the Borrower. In the case of a disclosure
pursuant to clause (ii) above, the disclosing party agrees, to the extent
practicable and permitted by applicable law, to promptly notify the Borrower
prior to such disclosure and to request confidential treatment.

(b) The Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Reference Bank, except (i) to its officers,
directors, employees, agents, advisors or affiliates on a “need to know” basis,
(ii) as required by any law, rule or regulation or judicial process, (iii) as
requested or required by any state, federal or foreign authority or examiner or
regulatory authority, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder and (v) with the consent of the applicable
Reference Bank. In the case of a disclosure pursuant to clause (ii) above, the
disclosing party agrees, to the extent practicable and permitted by applicable
law, to promptly notify the applicable Reference Bank prior to such disclosure
and to request confidential treatment.

(c) Each of the Lenders hereby notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow it to identify
the Borrower in accordance with the PATRIOT Act.

 

-55-



--------------------------------------------------------------------------------

Section 8.08 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York; provided,
that the laws of Delaware shall govern in determining (i) whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement, (ii) whether a Target Material Adverse Effect or an Acquiror Material
Adverse Effect has occurred and (iii) compliance with any Acquisition Agreement
Representations.

Section 8.09 Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any Note in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law. The Borrower hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Corporate Secretary of
the Borrower at 208 S. Akard Street, 18th Floor, Dallas, Texas 75202 (the
“Process Agent”) and the Borrower hereby irrevocably appoints the Process Agent
its authorized agent to accept such service of process.

Section 8.10 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not

 

-56-



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 8.10, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by any debtor relief laws, then such
provisions shall be deemed to be in effect only to the extent not so limited.

Section 8.11 Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

Section 8.12 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

-57-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  AT&T INC.   By  

/s/ Jonathan P. Klug

    Name:   Jonathan P. Klug     Title:   Senior Vice President and Treasurer  
JPMORGAN CHASE BANK, N.A.,   as Agent   By  

/s/ Peter B. Thauer

    Name:   Peter B. Thauer     Title:   Managing Director Initial Lenders  
JPMORGAN CHASE BANK, N.A.,   as Initial Lender   By  

/s/ Peter B. Thauer

    Name:   Peter B. Thauer     Title:   Managing Director   BANK OF AMERICA,
N.A.,   as Initial Lender   By  

/s/ Eric Ridgway

    Name:   Eric Ridgway     Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Name of Initial Lender

   Tranche 1 Commitments      Tranche 2 Commitments  

JPMorgan Chase Bank, N.A.

   $ 18,750,000,000       $ 6,250,000,000   

Bank of America, N.A.

   $ 11,250,000,000       $ 3,750,000,000   

Total Commitments

   $ 30,000,000,000       $ 10,000,000,000   



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None.



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NON-NEGOTIABLE PROMISSORY NOTE

 

U.S.$               

Dated:            , 20    

FOR VALUE RECEIVED, the undersigned, AT&T Inc., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of                  (the
“Lender”) for the account of its Applicable Lending Office the principal sum of
U.S.$[amount of the Lender’s Tranche [1][2] Commitment in figures] or, if less,
the principal amount of the Tranche [1][2] Advances made by the Lender to the
Borrower pursuant to the $40,000,000,000 Term Loan Credit Agreement dated as of
October 22, 2016 among the Borrower, the Lender and certain other lenders
parties thereto and JPMorgan Chase Bank, N.A., as Agent for the Lender and such
other lenders (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) on the dates and
in the amounts specified in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Tranche [1][2] Advance from the date of such Advance until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest in respect of each Tranche [1][2] Advance are
payable in lawful money of the United States of America to the Agent at the
Agent’s Account, in same day funds. Each Tranche [1][2] Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of a Tranche [1][2] Advance by the Lender to the
Borrower in an amount not to exceed the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from such Advance being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

AT&T INC. By  

 

Name:   Title:  



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance    Amount of
Principal Paid or
Prepaid    Unpaid Principal
Balance    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

BORROWING

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

[Date]

Attention: [●]

Ladies and Gentlemen:

The undersigned, AT&T Inc., a Delaware corporation (the “Borrower”), refers to
the $40,000,000,000 Term Loan Credit Agreement, dated as of October 22, 2016 (as
amended or modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, certain
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:

(i)    The Business Day of the Proposed Borrowing is         , 20    .

(ii)    The Proposed Borrowing constitutes a Tranche [1][2] Borrowing.

(iii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iv)    The aggregate amount of the Proposed Borrowing is [$            ].

(v)    The proceeds of the Proposed Borrowing shall be funded to account
maintained by the Borrower at          at its office at             , Account
No.        .

[(vi)    The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is                 month[s].]

[(vii) The Borrower hereby instructs the Agent that each Eurodollar Rate Advance
made as part of the Proposed Borrowing shall be continued for successive
                 month Interest Periods until the Borrower shall give the Agent
written notice at least five Business Days prior to the end of an Interest
Period that, as of the end of such Interest Period, the applicable Eurodollar
Rate Advances shall Convert into Base Rate Advances or shall be continued as
Eurodollar Rate Advances having an Interest Period as so notified.]



--------------------------------------------------------------------------------

Very truly yours, AT&T INC. By  

 

Title:  



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

CONTINUATION / CONVERSION

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

[Date]

Attention: [●]

Ladies and Gentlemen:

The undersigned, AT&T Inc., a Delaware corporation (the “Borrower”), refers to
the $40,000,000,000 Term Loan Credit Agreement, dated as of October 22, 2016 (as
amended or modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, certain
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.07(c)
of the Credit Agreement that the undersigned hereby requests that the
outstanding Eurodollar Rate Borrowing of Tranche [1][2] Advances having an
Interest Period ending on             , 20     [be continued with an Interest
Period of      month[s] [Convert to a Base Rate Borrowing].

 

Very truly yours, AT&T INC. By  

 

Title:  



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                                                 
                                                                       [Assignor
[is] [is not] a Defaulting Lender] 2.    Assignee:   
                                                                   
                                                                 [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.   
Borrower:    AT&T Inc. 4.    Agent:    JPMorganChase Bank, N.A., as the Agent
under the Credit Agreement



--------------------------------------------------------------------------------

5.    Credit Agreement:    The $40,000,000,000 Term Loan Credit Agreement dated
as of October 22, 2016 among AT&T Inc., the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Agent, and the other agents parties thereto 6.   
Assigned Interest:   

 

Assignor

   Assignee     

Facility

Assigned

   Aggregate
Amount
of Commitment /
Advances for  all
Applicable
Lenders1      Amount of
Applicable
Commitment/
Advances
Assigned1      Percentage
Assigned
of Applicable
Commitment/
Advances2     CUSIP
Number         Tranche [1][2]    $                    $                     
             %          Tranche [1][2]    $         $                        % 
        Tranche [1][2]    $         $                        %   

[7. Trade Date:                     ]3

Effective Date:         , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

1  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

[NAME OF AGENT], as Agent By:  

 

Title:   [Consented to:]5 [NAME OF RELEVANT PARTY] By:  

 

Title:  

 

4  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 8.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(h) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

OPINION OF IN-HOUSE COUNSEL

FOR THE BORROWER

[Date]

To each of the Lenders party to the

$40,000,000,000 Term Loan Credit Agreement dated

as of October 22, 2016 among AT&T Inc.,

said Lenders and JPMorgan Chase Bank, N.A., as Agent for

said Lenders, and to JPMorgan Chase Bank, N.A., as Agent

Ladies and Gentlemen:

I am the [Senior Executive Vice President and General Counsel][Vice President,
Associate General counsel and Assistant Secretary] of AT&T Inc., a Delaware
corporation (the “Borrower”). I am providing this opinion to you pursuant to
Section 3.02(f)(i) of the $40,000,000,000 Term Loan Credit Agreement, dated as
of October 22, 2016 (the “Credit Agreement”), among the Borrower, the Lenders
party thereto and JPMorganChase Bank, N.A., as Agent for said Lenders. Except as
otherwise indicated, initially capitalized terms used in this opinion without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

In my capacity as [Senior Vice President and General Counsel][Vice President,
Associate General counsel and Assistant Secretary], I have reviewed or been made
aware of the terms of those corporate and other records and documents I
considered appropriate, including the Credit Agreement.

As to certain matters of fact, I have relied upon (i) representations of the
Borrower set forth in, and the certificates of public officials and certain
officers of the Borrower delivered pursuant to, the Credit Agreement and
(ii) oral or written statements and representations of individuals upon whom I
believe I am justified in relying. As to certain opinions expressed herein, I
have relied on the opinions of members of my staff upon whom I believe I am
justified in relying.

I have also examined or caused to be examined such other instruments and have
made or directed to be made such other investigations as I have deemed necessary
in connection with the opinions set forth below. With respect to my
consideration of those questions of law that I have considered relevant for this
opinion, I have relied upon the certifications, representations, opinions and
conclusions of law of various attorneys in the AT&T legal department with
responsibility, in whole or in part, for the areas that are the subject of the
opinions set forth herein.

I have assumed the genuineness of all signatures, the legal capacity of all
natural persons executing agreements, instruments or documents, the completeness
and authenticity of all documents submitted to me as originals and the
conformity with originals of all documents submitted to me as copies.



--------------------------------------------------------------------------------

On the basis of such analysis, my reliance upon the assumptions in this opinion
and my consideration of such questions of law that I considered relevant, and
subject to the limitations and qualifications in this letter, I am of the
opinion that:

1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

2. The Credit Agreement has been duly authorized, executed and delivered, and
constitutes a legal, valid and binding instrument enforceable against the
Borrower in accordance with its terms.

3. Neither the execution and delivery of the Credit Agreement or the issuance of
the Notes, nor the consummation of any other of the transactions therein
contemplated, nor the fulfillment of the terms thereof will conflict with,
result in a breach of, or constitute a default under, the charter or bylaws of
the Borrower or the terms of any indenture or other agreement or instrument
known to me and to which the Borrower is a party or by which the Borrower is
bound, or any applicable law, order or regulation constituting Included Laws
known to me to be applicable to the Borrower of any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
the Borrower.

4. No order, consent, authorization, approval, registration or qualification of
or with any governmental agency or body having jurisdiction over the Borrower is
required under any of the Included Laws for the due execution, delivery and
performance by the Borrower of the Credit Agreement and the Notes.

5. The form and terms of the Notes have been duly authorized and established by
all necessary corporate action, and, when executed and delivered, will
constitute valid and legally binding obligations of the Borrower.

6. To the best of my knowledge, there is no pending or overtly threatened
action, suit or proceedings against the Borrower or any of its Subsidiaries, as
such term is defined in the Credit Agreement, before any court, governmental
agency or arbitrator that purport to affect the legality, validity, binding
effect or enforceability of the Credit Agreement or any of the Notes or the
consummation of the transactions contemplated thereby or, if likely to have a
materially adverse effect upon the financial condition or operations of the
Borrower, that is not disclosed in a filing by the Borrower with the Securities
and Exchange Commission.

I am an attorney admitted to practice in the laws of the State of Texas. I
express no opinion as to the laws of any other jurisdiction other than Included
Laws. I have made no special investigation or review of any published
constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of: (i) the Laws of the
State of New York, (ii) federal law and (iii) the Delaware General Corporation
Law, in each case to the extent such Laws are known to me to be applicable to
the Borrower or, in my experience, normally applicable to transactions of the
type contemplated by the Credit Agreement (the



--------------------------------------------------------------------------------

“Included Laws”). The term “Included Laws” excludes (a) laws of any counties,
cities, towns, municipalities and special political subdivisions and agencies
thereof; (b) state securities laws or Blue Sky laws; (c) Laws relating to land
use, zoning and building code issues, taxes, environmental issues, intellectual
property issues and antitrust issues.

The matters expressed in Paragraphs 2 and 5 are subject to and qualified and
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally; (ii) general principles of equity, including
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief (regardless of whether considered a proceeding in equity or in law); and
(iii) securities Laws and public policy underlying such Laws with respect to
indemnification and contribution.

I express no opinion with respect to Section 8.12 of the Credit Agreement,
pursuant to which each party to the Credit Agreement acknowledges that any
liability of any EEA Financial Institution arising under the Credit Agreement
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by, the Bail-In Legislation, or the effect of the definition of “Defaulting
Lender” in Section 1.01 on the enforceability of the obligations of the Borrower
under the Credit Agreement.

For purposes of this letter, the phrase “to my knowledge” or words to that
effect mean the actual knowledge of the attorneys in the AT&T legal department
who have worked on the Credit Agreement or who are primarily responsible for
providing a response to a particular opinion or confirmation expressed above.

A copy of this opinion letter may be delivered by any of you to any Person who
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such Person on the date hereof.

This letter is furnished by me as [Senior Executive Vice President and General
Counsel][Vice President, Associate General counsel and Assistant Secretary] and
may be relied upon only by you or any person entitled to rely on this opinion
pursuant to the preceding paragraph in connection with the transactions
contemplated by the Credit Agreement and the issuance of the Notes. This letter
is my opinion as to certain legal conclusions specifically set forth herein and
is not and should not be deemed to be a representation or opinion as to any
factual matters. This opinion may not be used or relied upon by you or any
person entitled to rely on this opinion pursuant to the preceding paragraph for
any other purpose or by any other person, nor may copies be delivered to any
other person without in each instance my prior written consent. Notwithstanding
the foregoing, you may show this opinion to any governmental authority pursuant
to requirements of applicable law or regulations. This letter is expressly
limited to the matters set forth above and I render no opinion, whether by
implication or otherwise, as to any other matters. The opinions expressed herein
are tendered as of the date hereof. I expressly disclaim any responsibility to
advise you or any governmental authority, or make any investigations, of any
development or circumstance of any kind, including any change of law or fact,
that may occur after the date of this letter that might affect the opinions
expressed herein.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $40,000,000,000 Term Loan Credit Agreement dated
as of October 22, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among AT&T Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $40,000,000,000 Term Loan Credit Agreement dated
as of October 22, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among AT&T Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $40,000,000,000 Term Loan Credit Agreement dated
as of October 22, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among AT&T Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $40,000,000,000 Term Loan Credit Agreement dated
as of October 22, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among AT&T Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:             , 20[    ]